
	
		I
		111th CONGRESS
		1st Session
		H. R. 896
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Pitts (for
			 himself, Mr. Bartlett,
			 Mr. Gingrey of Georgia,
			 Mr. Pence,
			 Mr. Cole, Mr. Herger, Mr.
			 Latta, Mrs. Blackburn,
			 Ms. Fallin,
			 Mr. Brady of Texas,
			 Mr. Issa, Mr. Brown of South Carolina,
			 Ms. Foxx, Mr. Marchant, Mr.
			 McKeon, Mr. Akin,
			 Mr. Conaway,
			 Mr. Westmoreland,
			 Mr. Miller of Florida,
			 Mr. Radanovich,
			 Mr. Lamborn,
			 Mr. Souder,
			 Mr. Rooney,
			 Mrs. Myrick,
			 Mrs. Bachmann,
			 Mr. Rogers of Kentucky,
			 Mr. Burton of Indiana,
			 Mr. Lee of New York,
			 Mr. Wilson of South Carolina,
			 Mr. Boozman,
			 Mr. Broun of Georgia,
			 Mr. Sensenbrenner,
			 Mr. Wittman,
			 Mr. Kline of Minnesota, and
			 Mr. Linder) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To expedite the construction of new refining capacity on
		  closed military installations in the United States, and for other
		  purposes.
	
	
		1.DefinitionsFor purposes of this Act—
			(1)the term
			 base closure law means the Defense Base Closure and Realignment
			 Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note)
			 and title II of the Defense Authorization Amendments and Base Closure and
			 Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note);
			(2)the term
			 closed military installation means a military installation closed
			 or approved for closure pursuant to a base closure law;
			(3)the term
			 designated refinery means a refinery designated under section
			 2(a);
			(4)the term Federal refinery
			 authorization—
				(A)means any
			 authorization required under Federal law, whether administered by a Federal or
			 State administrative agency or official, with respect to siting, construction,
			 expansion, or operation of a refinery; and
				(B)includes any
			 permits, special use authorizations, certifications, opinions, or other
			 approvals required under Federal law with respect to siting, construction,
			 expansion, or operation of a refinery;
				(5)the term
			 refinery means—
				(A)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine crude oil by any chemical or physical process, including distillation,
			 fluid catalytic cracking, hydrocracking, coking, alkylation, etherification,
			 polymerization, catalytic reforming, isomerization, hydrotreating, blending,
			 and any combination thereof, in order to produce gasoline or other fuel;
			 or
				(B)a facility
			 designed and operated to receive, load, unload, store, transport, process, and
			 refine coal by any chemical or physical process, including liquefaction, in
			 order to produce gasoline, diesel, or other liquid fuel as its primary output;
				(6)the term
			 Secretary means the Secretary of Energy; and
			(7)the term
			 State means a State, the District of Columbia, the Commonwealth of
			 Puerto Rico, and any other territory or possession of the United States.
			2.State
			 participation and presidential designation
			(a)Designation
			 requirementNot later than 90 days after the date of enactment of
			 this Act, the President shall designate no less than 3 closed military
			 installations, or portions thereof, subject to subsection (c)(2), that are
			 appropriate for the purposes of siting a refinery.
			(b)Analysis of
			 refinery sitesIn considering any site for possible designation
			 under subsection (a), the President shall conduct an analysis of—
				(1)the availability
			 of crude oil supplies to the site, including supplies from domestic production
			 of shale oil and tar sands and other strategic unconventional fuels;
				(2)the distribution
			 of the Nation’s refined petroleum product demand;
				(3)whether such site
			 is in close proximity to substantial pipeline infrastructure, including both
			 crude oil and refined petroleum product pipelines, and potential infrastructure
			 feasibility;
				(4)the need to
			 diversify the geographical location of the domestic refining capacity;
				(5)the effect that
			 increased refined petroleum products from a refinery on that site may have on
			 the price and supply of gasoline to consumers;
				(6)the impact of
			 locating a refinery on the site on the readiness and operations of the Armed
			 Forces; and
				(7)such other factors
			 as the President considers appropriate.
				(c)Sale or
			 disposal
				(1)DesignationExcept
			 as provided in paragraph (2), until the expiration of 2 years after the date of
			 enactment of this Act, the Federal Government shall not sell or otherwise
			 dispose of the military installations designated pursuant to subsection
			 (a).
				(2)Governor’s
			 objectionNo site may be used for a refinery under this Act if,
			 not later than 60 days after designation of the site under subsection (a), the
			 Governor of the State in which the site is located transmits to the President
			 an objection to the designation, unless, not later than 60 days after the
			 President receives such objection, the Congress has by law overridden the
			 objection.
				(d)Redevelopment
			 authorityWith respect to a closed military installation, or
			 portion thereof, designated by the President as a potentially suitable refinery
			 site pursuant to subsection (a)—
				(1)the redevelopment
			 authority for the installation, in preparing or revising the redevelopment plan
			 for the installation, shall consider the feasibility and practicability of
			 siting a refinery on the installation; and
				(2)the Secretary of
			 Defense, in managing and disposing of real property at the installation
			 pursuant to the base closure law applicable to the installation, shall give
			 substantial deference to the recommendations of the redevelopment authority, as
			 contained in the redevelopment plan for the installation, regarding the siting
			 of a refinery on the installation.
				3.Process
			 coordination and rules of procedure
			(a)Designation as
			 Lead Agency
				(1)In
			 generalThe Department of Energy shall act as the lead agency for
			 the purposes of coordinating all applicable Federal refinery authorizations and
			 related environmental reviews with respect to a designated refinery.
				(2)Other
			 agenciesEach Federal and State agency or official required to
			 provide a Federal refinery authorization shall cooperate with the Secretary and
			 comply with the deadlines established by the Secretary.
				(b)Schedule
				(1)Secretary’s
			 authority to set scheduleThe Secretary shall establish a
			 schedule for all Federal refinery authorizations with respect to a designated
			 refinery. In establishing the schedule, the Secretary shall—
					(A)ensure expeditious
			 completion of all such proceedings; and
					(B)accommodate the
			 applicable schedules established by Federal law for such proceedings.
					(2)Failure to meet
			 scheduleIf a Federal or State administrative agency or official
			 does not complete a proceeding for an approval that is required for a Federal
			 refinery authorization in accordance with the schedule established by the
			 Secretary under this subsection, the applicant may pursue remedies under
			 subsection (d).
				(c)Consolidated
			 RecordThe Secretary shall, with the cooperation of Federal and
			 State administrative agencies and officials, maintain a complete consolidated
			 record of all decisions made or actions taken by the Secretary or by a Federal
			 administrative agency or officer (or State administrative agency or officer
			 acting under delegated Federal authority) with respect to any Federal refinery
			 authorization. Such record shall be the record for judicial review under
			 subsection (d) of decisions made or actions taken by Federal and State
			 administrative agencies and officials, except that, if the Court determines
			 that the record does not contain sufficient information, the Court may remand
			 the proceeding to the Secretary for further development of the consolidated
			 record.
			(d)Judicial
			 Review
				(1)In
			 generalThe United States Court of Appeals for the District of
			 Columbia shall have original and exclusive jurisdiction over any civil action
			 for the review of—
					(A)an order or
			 action, related to a Federal refinery authorization, by a Federal or State
			 administrative agency or official; and
					(B)an alleged failure
			 to act by a Federal or State administrative agency or official acting pursuant
			 to a Federal refinery authorization.
					The failure
			 of an agency or official to act on a Federal refinery authorization in
			 accordance with the Secretary’s schedule established pursuant to subsection (b)
			 shall be considered inconsistent with Federal law for the purposes of paragraph
			 (2) of this subsection.(2)Court
			 actionIf the Court finds that an order or action described in
			 paragraph (1)(A) is inconsistent with the Federal law governing such Federal
			 refinery authorization, or that a failure to act as described in paragraph
			 (1)(B) has occurred, and the order, action, or failure to act would prevent the
			 siting, construction, expansion, or operation of the designated refinery, the
			 Court shall remand the proceeding to the agency or official to take appropriate
			 action consistent with the order of the Court. If the Court remands the order,
			 action, or failure to act to the Federal or State administrative agency or
			 official, the Court shall set a reasonable schedule and deadline for the agency
			 or official to act on remand.
				(3)Secretary’s
			 actionFor any civil action brought under this subsection, the
			 Secretary shall promptly file with the Court the consolidated record compiled
			 by the Secretary pursuant to subsection (c).
				(4)Expedited
			 reviewThe Court shall set any civil action brought under this
			 subsection for expedited consideration.
				(5)Attorney’s
			 feesIn any action challenging a Federal refinery authorization
			 that has been granted, reasonable attorney’s fees and other expenses of
			 litigation shall be awarded to the prevailing party. This paragraph shall not
			 apply to any action seeking remedies for denial of a Federal refinery
			 authorization or failure to act on an application for a Federal refinery
			 authorization.
				
